Citation Nr: 0706174	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
March 1949.  He died in September 1994.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for the cause of the veteran's death.  

In November 2005, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2006).  The VHA expert provided a 
response dated in December 2005.  That same month, the Board 
provided a copy of the opinion to the appellant to review and 
an opportunity to respond.  Additional evidence and a 
response was received by the appellant in December 2005.

The Board most recently remanded the matter to the RO in 
March 2006 for the purpose of curing a due process 
deficiency.  The matter was returned to the Board in November 
2006.


FINDINGS OF FACT

1.  According to a certificate of death, the immediate cause 
of the veteran's death was hemoptysis which was probably 
secondary to pulmonary tuberculosis.  

2.  At the time of his death, the veteran was service 
connected for a scar, status post excision of pigmented 
nevus, dorsum of the left foot, which was evaluated as 
noncompensable.

3.  Pulmonary tuberculosis was not manifested during service 
or until many years thereafter.

4.  A preponderance of the evidence is against the finding 
that the veteran's scar, status post excision of pigmented 
nevus, dorsum of the left foot caused his fatal pulmonary 
tuberculosis; that is was either a principal or contributory 
cause of the veteran's death; or, that it or contributed 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received VCAA notification 
prior to the initial unfavorable agency decision in March 
2003.  The RO's March 2002 notice letter informed the 
appellant that she could provide evidence to support her 
claim for service connection for the cause of the veteran's 
death or location of such evidence and requested that she 
provide any evidence in her possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
records pertinent to her claim, or to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Letters dated in July 2003 and January 2005 
provided the appellant with similar VCAA notification.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance is 
against the appellant's claim and no effective date will be 
assigned, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Here, the evidence includes reports of service enlistment and 
service separation examinations, a single in-service clinical 
note, the report a February 1994 VA examination, and lay and 
medical evidence submitted by the appellant.  A June 1993 VA 
correspondence notes that there was no record of the 
veteran's claim file, and that a rebuilt folder was 
established.  Attempts to obtain additional service records 
via the National Personnel Records Center (NPRC), which 
determined that the records were likely destroyed during fire 
at the NPRC, have been unsuccessful.  Further efforts to 
obtain these records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The appellant was 
advised of this negative development in the March 2003 rating 
decision.  As noted above, the aforementioned March 2002 VCAA 
letter informed her of her right to submit any evidence she 
wished to support her claim.  The appellant has not 
identified any additional post-service medical care 
providers.  Further, as noted above, the Board obtained a VHA 
medical opinion in December 2005 and allowed the appellant 
the opportunity to respond.  Additional argument and evidence 
was in fact received from the appellant in December 2005.  
The matter was returned to the RO in March 2006 so it could 
give initial consideration to this new evidence.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Cause of Death

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran died in September 1994.  At the time of his 
death, the veteran was service connected for a scar, status 
post excision of pigmented nevus, dorsum of the left foot, 
which was evaluated as noncompensable.  The death certificate 
listed the immediate cause of the veteran's death as 
hemoptysis which was probably secondary to pulmonary 
tuberculosis.  

The appellant argues that the veteran's service-connected 
scar (foot wound) contributed to or accelerated the cause of 
her husband's death.  She says the scar was chronically 
infected, which rendered him less capable of resisting the 
effects of other diseases such as pulmonary tuberculosis.  
She adds that the veteran's scar caused him severe pain, 
swelling, anxiety, loss of appetite, and other health 
problems. 

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  
Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

The available service medical records document that the 
veteran underwent the excision of a pigmented nevus in June 
1948.  A clinical note diagnosed the veteran as having had a 
"neoplasm, nevus, pigmented, dermal, dorsum of the left 
foot, with acute and chronic inflammation, non-malignant."  
When he was examined for the purpose of service discharge in 
March 1949, the veteran was noted to have a "scar following 
tropical ulcer, left leg."  No findings were made with 
regard to a chronic infection.  There were also no 
significant abnormalities of the lungs.  His chest X-ray was 
normal.  In other words, none of the records contains any 
findings of complaints, treatment, or diagnosis of pulmonary 
tuberculosis or any other disease or disability of the 
respiratory system.  

The post-service medical evidence includes the report of a 
February 1994 VA examination.  At that time, the veteran 
complained of increased pain over the left foot.  He gave a 
history of undergoing surgery for the removal of a small 
nodule over the dorsum of his left foot.  A physical 
examination revealed a one centimeter oval hyperpigmented 
area of the dorsum of the left foot, which was shallow and 
"hardly visible."  There was no evidence of pain, 
ulceration, tissue loss, or loss of motion.  The diagnosis 
was residuals of excision, pigmented nevus, dorsum of left 
foot.

Also of record is a statement from E.J. Dauz, M.D., dated in 
April 2003.  Dr. Dauz stated that he had treated the veteran 
in September 1993 for "cellulitis, left foot, old scar, 
gunshot wound to the left foot."  He remarked that, "It is 
my medical opinion that the injury contributed to the death 
of the patient."  No rationale was provided for this 
opinion.  There is also no indication that Dr. Dauz had the 
benefit of reviewing the veteran's claims file. 

The Board notes that the matter was remanded in December 2004 
for the purpose of obtaining additional treatment records 
from Dr. Dauz as well as his rationale for concluding that 
the veteran's service-connected left foot scar contributed to 
his death.  In this regard, the RO via the Appeals Management 
Center (AMC) mailed the appellant a letter in January 2005 
that expressly asked her to furnish the contact information 
for Dr. Dauz along with a completed VA Form 21-4142, 
Authorization and Consent to Release Records.  To date, the 
appellant has not responded to this inquiry.

The appellant also submitted a statement from J.D. in support 
of her appeal.  Dated in January 2005, J.D. indicated that 
she had been a "hilot" or layman since World War II.  She 
said she used coconut oil and herbs as medicines for 
treatment.  In this regard, she stated that she had treated 
the veteran for left foot pain that was related to a wartime 
injury.  

Similarly, in a statement dated in December 2005, E.E. 
reported that she was a faith healer and therapist, and that 
she had also had treated the veteran for severe left leg 
pain, which he claimed was a residual of a wartime injury.  
E.E. expressed the opinion that the veteran's constant left 
foot pain caused him to suffer from extreme stress and 
anxiety with associated with loss of appetite, lack of sleep, 
and physical exhaustion.  She said this weakened state 
ultimately led to the deterioration of his vital organs and 
made him less resistant to diseases such as pulmonary 
tuberculosis.

Consideration has been given to the December 2006 VHA opinion 
as well.  The Board asked for an opinion as to whether it is 
at least likely as not (a 50 percent chance or greater) that 
the veteran's service-connected scar, status post excision of 
pigmented nevus, dorsum of the left foot, was either a 
principal or contributory cause of the veteran's death.  The 
Board also asked as to whether it is at least likely as not 
(a 50 percent chance or greater) that the veteran's service-
connected scar, status post excision of pigmented nevus, 
dorsum of the left foot, contributed substantially or 
materially to his death, or combined to cause death, or aided 
or lent assistance to the production of his death.  After 
discussing the medical evidence of record, to include the 
available service medical records and the February 1994 VA 
examination, the examiner (a pulmonologist) stated that it 
was "unlikely" that the veteran's service-connected scar, 
status post excision of pigmented nevus, dorsum of the left 
foot, had any significant contribution to the veteran's 
death; that it was "unlikely" that it contributed 
substantially or materially to his death; or, that it was 
"unlikely" to have caused or lent assistance to the 
production of his death.  

The examiner acknowledged that the veteran's foot scar could 
have made him more susceptible to a chronic illness such as 
tuberculosis, if it was shown that he had a severe foot 
lesion that was resulting in a chronic deteriorating health 
condition.  However, the examiner stated that such a scenario 
did not appear to exist when the veteran was examined by VA 
in February 1994, which was only seven months prior to his 
death.  He noted that the February 1994 examination report 
indicated that the lesion on the veteran's left foot was well 
healed and without infection or evidence of active ongoing 
tissue damage.  He therefore felt that it was unlikely that 
this foot lesion would have caused any significant 
deterioration of health.  Rather, if the veteran did indeed 
suffer from pulmonary tuberculosis, the examiner felt that it 
was much more likely that the veteran developed pulmonary 
tuberculosis due to his age (70 years old) and the fact that 
he was living in the Philippines, which has a very high 
incidence rate of tuberculosis.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Having reviewed the record in its entirety, the Board finds 
no in-service evidence of pulmonary tuberculosis.  There is 
also no evidence of the diagnosis of pulmonary tuberculosis 
within three years of service discharge.  Pulmonary 
tuberculosis, if the veteran did indeed suffer from such a 
disease was not documented until 1994, which is over 40 years 
post-service.  Further, there is no evidence establishing 
that there is a direct etiological relationship between the 
pulmonary tuberculosis that purportedly caused the veteran's 
death and his active service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish that the veteran's service-connected scar, status 
post excision of pigmented nevus, dorsum of the left foot, 
caused, contributed, or aided or lent assistance to his 
death.  The medical evidence of record preponderates against 
this aspect of the appellant's claim.




While favorable to the appellant's claim, the opinion from 
Dr. Dauz is unsubstantiated and entitled to very limited 
probative weight.  The opinion did not include any rationale 
supporting the conclusion that the veteran's left foot 
disability contributed to his death.  Further, as noted 
above, there is no indication as to what records, if any, 
that Dr. Dauz reviewed in rendering his opinion.  By 
contrast, the December 2005 VHA opinion clearly noted that 
the veteran's claims file was reviewed.  The VHA opinion also 
included a very detailed rationale for its finding that there 
was no relationship between the veteran's service-connected 
left foot scar and his death.  Finally, the VHA opinion was 
rendered by an expert in the field of pulmonology.  There is 
no indication as to what type of medical specialty, if any, 
that Dr. Dauz practiced.  It is for these reasons that the 
Board finds the December 2005 VHA to be much more probative.

Consideration has been given to the statements received from 
the J.D., E.E., and the appellant.  Although E.E. and the 
appellant contend that the veteran's death was related to his 
service-connected scar of the left foot, as laypersons none 
of these individuals are competent to establish these facts 
by their own assertions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Indeed, E.E. 
identified herself as a faith healer.  

The weight of the evidence is against a finding that the 
veteran's scar, status post excision of pigmented nevus, 
dorsum of the left foot, was related to the cause of his 
death, therefore, the claim must be denied.  For the reasons 
stated, the preponderance of the evidence is against the 
appellant's claim.  As such, the benefit-of-the doubt rule is 
not applicable and the claim is denied.  38 U.S.C.A. 
§ 5107(b) 


(West 2002); Gilbert v. Derwinski, 1 Vet. App. 491 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


